Citation Nr: 1726131	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran is represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1967, including combat service in the Republic of Vietnam.  This matter comes before the Board    of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue is being considered on the merits in accordance with 38 C.F.R. § 3.156(c). 

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a back disability, which he asserts was caused or aggravated by service, including carrying up to 70 pounds of gear and falling into a well while serving in Vietnam.  

The Veteran's service treatment records show complaints of gradually increasing pain in the thoracolumbar area, which worsened with walking, lifting, and carrying.  An August 1967 Medical Board Report indicates that the Veteran was hospitalized with complaints of back pain, and there was no previous history of trauma. X-rays revealed multiple congenital anomalies of the lumbosacral spine, including hemisegment of S1 on the right; partial spina bifida of S1, which produced a left lateral scoliosis of the lumbar spine; asymmetry of the facets at L5-S1; and an associated widening of the right sacroiliac joint.  It was also noted that the Veteran had an additional diagnosis of a chronic lumbosacral strain.  The Veteran was treated with bedrest, muscle relaxants, analgesics, and physical therapy; however, he failed to improve.  The Medical Board concluded that the Veteran did not meet the minimum standards for enlistment or induction due to a physical disability, which was neither incurred in nor aggravated    by service, and he was subsequently discharged from active duty.

The Veteran underwent a VA examination in January 1968, during which he reported a backache in the lumbar and thoracic regions.  X-rays revealed considerable scoliosis at the sixth interspace level with convexity to the right and marked scoliosis at the fifth lumbar vertebra, hemivertebra, and spina bifida.  The diagnosis was congenital scoliosis and shortening of the right lower extremity.

An August 2010 VA treatment record indicates that the Veteran reported chronic low back pain since 1967.  He also reported being discharged from service due to a congenital spinal disorder.  X-rays revealed curvature of the thoracolumbar spine, severe degenerative arthritis of the lumbar spine with no definitive acute fracture, bilateral spondylolysis of L4 with grade 1 spondylolisthesis, scoliosis of the thoracic and lumbar spine, and spondylosis of the thoracic spine.

The Veteran underwent another VA examination in November 2010, during which he reported worsening back pain since1967 when he injured it carrying weapons and falling into a well during service.  He denied seeking any treatment for a back condition from 1968 until 2010.  The examiner reviewed the evidence of record   and opined, in part, that the Veteran's congenital abnormalities, including scoliosis, hemisegment of S1 on the right, and partial spinal bifida of S1, existed prior to service and were not aggravated beyond normal progression by service.  In support of this, the examiner relied on the fact that the April 1968 rating decision indicated that congenital abnormalities were not disabilities under the law and that there was no evidence of any trauma in service.  

Although the August 1967 Medical Board Report noted no previous history of trauma, the Veteran was diagnosed with a chronic lumbosacral strain during service.  He also testified that he never experienced back pain prior to carrying heavy gear and falling into a booby trap in the rice paddy (also called it a well) while serving in combat in Vietnam.  Therefore, the Board finds that a remand is necessary in order to obtain another medical opinion which addresses the Veteran's claimed injuries and in-service diagnosis of a chronic lumbosacral strain.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  

Additionally, although the spinal anomalies diagnosed during service were noted   to be congenital in nature, it is not clear from the record whether each congenital anomaly is a defect or a disease for VA compensation purposes. Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defect must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that      is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defect means structural or inherent abnormalities or conditions that are more or less stationary     in nature.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA physician to obtain        an opinion concerning the Veteran's claim for service connection for a back disability.  If an examination is deemed necessary to respond the questions presented,     one should be scheduled.  

In rendering the opinions, the examiner is advised that      the Veteran's assertion of falling in a booby trap during 
combat must be accepted as having occurred per 38 U.S.C.A. § 1154(b) pertaining to combat veterans.

Following review of the claims file, the examiner should respond to the following:

a. Please make a determination as to whether each congenital anomaly diagnosed during service (hemisegment of S1   on the right, partial spina bifida of S1, left lateral scoliosis of the lumbar spine, asymmetry of the facets at L5-S, and widening of the right sacroiliac joint) is a disease or a defect.  If the examiner finds any of the above conditions are not congenital in nature, he/she should specifically state such. 

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined     as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature.  

b. For any spinal anomaly characterized as a congenital disease, the examiner should provide an opinion as    to whether the condition permanently increased in severity during active service.  If so, the examiner should opine whether the worsening was clearly the result of the natural progression of the disease (versus the result of in-service events such as carrying heavy loads and falling in a booby-trapped well). 

c. Is the lumbar strain noted in service more likely related to the congenital back anomalies, or was it       a distinct disability or injury?  

d. If the chronic lumbar strain in service is unrelated to the congenital back anomalies, did it clearly exist  prior to service?  If so, did it undergo a permanent worsening in service?  

e. If the chronic lumbar strain was permanently worsened during service, the examiner should opine whether      the worsening was clearly the result of the natural progression of the disease (versus the result of in-service events such as carrying heavy loads and  falling in a booby trapped well). 

f. If the chronic lumbar strain in service is unrelated to the congenital back anomalies and did not exist prior to service, is there any current lumbar spine disability that is a maturation of or etiologically related to the chronic lumbar strain noted in service?  

g. Is there any current lumbar spine disability that is distinct from the congenital abnormalities that is etiologically related to the Veteran's military service, to include carrying heavy packs and falling down a booby-trapped well in service?

h. A rationale must be provided for the opinions expressed.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


